Exhibit 10.33

 

Scripps Networks Interactive, Inc.    Kenneth W. Lowe    PHONE (513) 824-3228
312 Walnut Street, 28th Floor    Chairman, President and    FAX (513) 824-3390
Cincinnati, OH 45202    Chief Executive Officer    E-MAIL
ken.lowe@scrippsnetworks.com

LOGO [g64112g17a21.jpg]

July 29, 2008

Mr. Mark S. Hale

c/o Scripps Networks Interactive, Inc.

312 Walnut Street

2800 Scripps Center

Cincinnati, OH 45202

 

Re: Employment Agreement

Dear Mark:

Scripps Networks Interactive, Inc. (the “Company”) agrees to employ you and you
agree to accept such employment upon the following terms and conditions:

1. Term. Subject to the provisions for earlier termination provided in paragraph
10 below, the term of your employment hereunder shall become effective as of
July 29, 2008 (the “Effective Date”) and shall continue through and until the
third anniversary of the Effective Date. Such period shall be referred to as the
“Term,” notwithstanding any earlier termination of your employment for any
reason. The Company shall provide you with at least ninety (90) days’ notice
prior to the expiration of the Term if the Company does not intend to continue
to employ you beyond the expiration of the Term. If the Company does not provide
you with such notice and the parties do not otherwise agree in writing to renew,
extend, or replace this Agreement, the Term shall automatically renew for up to
two one-year terms.

2. Duties. You will be the Senior Vice President Technology Operations and Chief
Technology Officer of the Company, reporting to the Executive Vice President and
Chief Financial Officer of the Company (“Reporting Senior”). You will also
maintain your current Scripps Networks, Inc. related duties and responsibilities
as executive vice president-operations, including serving as a member of the
Scripps Networks, Inc. executive management committee under the immediate
direction of the president or senior executive of Scripps Networks, Inc. You
agree to devote substantially all your business time, and apply your best
reasonable efforts, to promote the business and affairs of the Company and its
affiliated companies during your employment. You will perform such duties and
responsibilities commensurate with your position and title during the Term, and
as may be reasonably assigned to you from time to time by your Reporting Senior.



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 2

 

You shall not, without the prior written consent of the Company, directly or
indirectly, during the Term, other than in the performance of duties naturally
inherent to the businesses of the Company and in furtherance thereof, render
services of a business, professional, or commercial nature to any other person
or firm, whether for compensation or otherwise; provided, however, that so long
as it does not materially interfere with the performance of your duties
hereunder, you may serve as a director, trustee or officer of, or otherwise
participate in, educational, welfare, social, religious, civic, professional, or
trade organizations. Your principal place of business shall be in Knoxvile,
Tennessee.

3. Compensation.

(a) Annual Salary. For all the services rendered by you in any capacity under
this Agreement, the Company agrees to pay you four hundred and thirty-five
thousand dollars ($435,000) a year in base salary (“Annual Salary”), less
applicable deductions and withholding taxes, in accordance with the Company’s
payroll practices as they may exist from time to time during the Term. Your
Annual Salary may be increased by the Company’s Compensation Committee in
conjunction with your annual performance review conducted pursuant to the
guidelines and procedures of the Company applicable to similarly situated
executives, but in no event shall your Annual Salary be less than the annual
salary amount established under this paragraph 3(a) for the immediately previous
calendar year.

(b) Annual Incentive. You shall participate in the Company’s Executive Annual
Incentive Plan, as amended, or any successor to such plan (the “Annual Incentive
Plan”) with a target annual incentive opportunity of 50% of your Annual Salary
as established under paragraph 3(a) (“Annual Incentive”). The Annual Incentive
amount actually paid shall be based on your attainment, within the range of the
minimum and maximum performance objectives, of strategic and financial goals
established for you by the Company and approved by the Company’s Compensation
Committee. The Company shall pay to you any Annual Incentive under this
paragraph 3(b) in accordance with the terms and subject to the conditions of the
Annual Incentive Plan.

4. Benefits. During your employment hereunder, you shall be eligible to
participate in all equity incentive plans of the Company applicable to similarly
situated executives of the Company, as shall be determined by the Company’s
Compensation Committee. During your employment hereunder, you shall also be
entitled to participate in any employee retirement, pension and welfare benefit
plan or program available to similarly situated executives of the Company, or to
the Company’s employees generally, as such plans and programs may be in effect
from time to time, including, without limitation, pension, profit sharing,
savings, estate preservation and other retirement plans or programs, 401(k),
medical, dental, life insurance, short-term and long-term disability insurance
plans, accidental death and dismemberment protection, travel accident
protection, and all other plans that the



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 3

 

Company may have or establish from time to time and in which you would be
entitled to participate under the terms of the applicable plan. This provision
is not intended, nor shall it have the effect of, reducing any benefit to which
you were entitled as of the Effective Date. However, this provision shall not be
construed to require the Company to establish any welfare, compensation or
long-term incentive plans, or to prevent the modification or termination of any
plan once established, and no action or inaction with respect to any plan shall
affect this Agreement. You shall be entitled to be reimbursed by the Company for
tax and financial planning up to a maximum of $10,000 per year, and for the
annual membership fees and other dues associated with one luncheon club. In
addition, the Company shall pay the costs of an annual “senior executive”
physical examination. You shall be entitled to no less than five (5) weeks of
Paid Time Off (“PTO”) per calendar year.

5. Business Expenses. During your employment hereunder, the Company shall
reimburse you for reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to similarly situated
executives of the Company.

6. Entitlements in Event of Death. In the event of your death during your
employment hereunder, your beneficiary or estate shall receive a lump sum
payment equal to your Annual Salary, as in effect on the date of your death.
Such payment shall be made within 60 days after your death. Also, your family
members who are covered under a Company medical plan at the time of your death
shall be entitled to receive commensurate medical coverage under COBRA at the
Company’s expense throughout the one-year period immediately following your
death, which period of coverage shall run concurrently with the period of
continuation coverage under Section 4980B of the Code. In addition, your
beneficiary or estate shall receive (i) any Annual Incentive earned in the prior
calendar year, but that has not yet been paid, in accordance with the terms of
the Annual Incentive Plan; (ii) a lump sum payment equal to the target Annual
Incentive opportunity for the calendar year of your death, pro-rated for the
portion of the year through the date of death, payable, less applicable
deductions and withholding taxes, within 60 days after your death; which such
Annual Incentive shall be in lieu of any Annual Incentive that you would have
otherwise been entitled to receive under the terms of the Annual Incentive Plan
for that year; and (iii) reimbursement for all documented business expenses
previously incurred for which you have not been reimbursed.

7. Entitlements in Event of Permanent Disability. In the event of your permanent
disability during your employment hereunder (as defined under and covered by a
Company employee disability plan), your employment hereunder shall terminate and
you shall receive a lump sum payment equal to your Annual Salary, as in effect
on the date of your disability. Such payment shall be made within 60 days after
your disability and shall serve as an offset to any benefits provided under the
applicable Company employee disability plan to the extent provided in that



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 4

 

plan. Also, you and your family members who are covered under a Company medical
plan at the time of your permanent disability shall be entitled to receive
commensurate medical coverage at the Company’s expense for the longer of (i) the
one-year period immediately following your disability, or (ii) the period set
forth in the then-applicable Company employee disability plan. In addition, you
shall receive (i) any Annual Incentive earned in the prior calendar year, but
that has not yet been paid, in accordance with the terms of the Annual Incentive
Plan; (ii) a lump sum payment equal to the target Annual Incentive opportunity
for the calendar year of your disability, pro-rated for the portion of the year
through the date of disability, payable, less applicable deductions and
withholding taxes, within 60 days after your disability; which such Annual
Incentive shall be in lieu of any Annual Incentive that you would have otherwise
been entitled to receive under the terms of the Annual Incentive Plan for that
year; and (iii) reimbursement for all documented business expenses previously
incurred for which you have not been reimbursed.

8. Change in Control Protections. You shall be included in and covered by the
Company’s Executive Change in Control Plan, which is incorporated herein by
reference. Your Termination Pay Multiple, as defined in the Plan, will be at
least “2.0”. In the event that such plan is terminated or you are excluded from
the plan for any reason during the Term, the Company agrees to promptly amend
this Agreement so that you are similarly covered and eligible for the same
benefits and protection thereunder.

9. Non-Competition, Confidential Information, Etc.

(a) Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company, you will not
engage in any other business activity that would otherwise conflict with your
duties and obligations (including your commitment of substantially all business
time) under this Agreement. You agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for any business competitive with any business of the Company,
without the prior written consent of the Company; provided, however, that this
provision shall not prevent you from investing as a less-than-one-percent
(1%) stockholder in the securities of any company listed on a national
securities exchange or quoted on an automated quotation system. The Non-Compete
Period shall cover the entire Term; provided, however, that, if your employment
terminates before the end of the Term, the Non-Compete Period shall terminate,
if earlier, (i) six (6) months after you terminate your employment for Good
Reason or the Company terminates your employment without Cause, or on such
earlier date as you may make the election under paragraph 9(i) (which relates to
your ability to terminate your obligations under this paragraph 9(a) in exchange
for waiving your right to certain compensation and benefits); or (ii) twelve
(12) months after the Company



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 5

 

terminates your employment for Cause. (Defined terms used without definitions in
the preceding sentence have the meanings provided in paragraphs 10(a) and (b).)

(b) Confidential Information. You agree that, during the Term or at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of the Company, or disclose to any third party, any information
relating to the Company or any of its affiliated companies which is proprietary
to the Company or any of its affiliated companies (“Confidential Information”),
including any trade secret or any written (including in any electronic form) or
oral communication incorporating Confidential Information in any way (except as
may be required by law or in the performance of your duties under this Agreement
consistent with the Company’s policies); and (ii) you will comply with any and
all confidentiality obligations of the Company to a third party, whether arising
under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you.

(c) No Solicitation or Interference. You agree that, during the Term and for one
(1) year thereafter, you shall not, directly or indirectly:

 

  (i) employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of the Company or any of its
affiliated companies; or

 

  (ii) interfere with, disturb or interrupt the relationships (whether or not
such relationships have been reduced to formal contracts) of the Company or any
of its affiliated companies with any customer, supplier or consultant.

(d) Ownership of Works. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company or any of its affiliates during your employment
with the Company and/or any of its affiliated companies and any works in
progress resulting from such services, shall be works-made-for-hire and the
Company shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, whether such rights are now known or
hereafter defined or discovered, with the right to use the works in perpetuity
in any manner the Company determines in its sole discretion without any further
payment to you. If, for any reason, any of such results and proceeds are not
legally deemed a work-made-for-hire and/or there are any rights in such results
and proceeds which do not accrue to the Company under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets,



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 6

 

trademarks and/or other rights of every nature in the work, whether now known or
hereafter defined or discovered, and the Company shall have the right to use the
work in perpetuity throughout the universe in any manner the Company determines
in its sole discretion without any further payment to you. You shall, as may be
requested by the Company from time to time, do any and all things which the
Company may deem useful or desirable to establish or document the Company’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate your Reporting Senior
or his designee as your attorney-in-fact with the power to execute such
documents on your behalf. To the extent you have any rights in the results and
proceeds of your services under this Agreement that cannot be assigned as
described above, you unconditionally and irrevocably waive the enforcement of
such rights. This paragraph 9(d) is subject to, and does not limit, restrict, or
constitute a waiver by the Company or any of its affiliated companies of any
ownership rights to which the Company or any of its affiliated companies may be
entitled by operation of law by virtue of being your employer.

(e) Litigation.

 

  (i) You agree that, during the Term, for one (1) year thereafter and, if
longer, during the pendency of any litigation or other proceeding, and except as
may be required by law or legal process, (x) you shall not communicate with
anyone (other than your own attorneys and tax advisors), except to the extent
necessary in the performance of your duties under this Agreement, with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving the Company or any of its
affiliated companies, other than any litigation or other proceeding in which you
are a party-in-opposition, without giving prior notice to the Company’s Chief
Legal Officer; and (y) in the event that any other party attempts to obtain
information or documents from you with respect to such matter, either through
formal legal process such as a subpoena or by informal means such as interviews,
you shall promptly notify the Company’s Chief Legal Officer before providing any
information or documents.

 

  (ii)

You agree to cooperate with the Company and its attorneys, both during
employment and during the five-year period following termination of your
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which you were involved prior to the termination of
your employment. Your cooperation shall include, without limitation, providing
assistance to the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings. In the event
that your cooperation is



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 7

 

 

requested after the termination of your employment, the Company will (x) seek to
minimize interruptions to your schedule to the extent consistent with its
interests in the matter; and (y) reimburse you for all reasonable and
appropriate out-of-pocket expenses actually incurred by you in connection with
such cooperation upon reasonable substantiation of such expenses.

 

  (iii) Except as required by law or legal process, you agree that you will not
testify in any lawsuit or other proceeding which directly or indirectly involves
the Company or any of its affiliated companies, or which may create the
impression that such testimony is endorsed or approved by the Company or any of
its affiliated companies. In all events, you shall give advance notice to the
Company’s Chief Legal Officer of such testimony promptly after you become aware
that you may be required to provide it. The Company expressly reserves its
attorney-client and other privileges except if expressly waived in writing.

(f) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company or any of its affiliated companies shall remain
the exclusive property of the Company. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy either may have, to deduct
from any monies otherwise payable to you the following: (i) all amounts you may
directly owe to the Company or any of its affiliated companies at the time of or
subsequent to the termination of your employment with the Company; and (ii) the
reasonable value of the Company property which you retain in your possession
after the termination of your employment with the Company. In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement shall serve as such consent.

(g) Non-Disparagement. During the Term hereof and for one (1) year following the
termination hereof for any reason, you shall not make, nor cause any one else to
make or cause on your behalf, any public disparaging or derogatory statements or
comments regarding the Company or its affiliated companies, or its officers or
directors; likewise the Company will not make, nor cause any one else to make,
any public disparaging or derogatory statements or comments regarding you.

(h) Injunctive Relief. The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You and the
Company acknowledge and agree that your violation of paragraphs 9(a) through
(h) of this Agreement may result in irreparable damage to the Company and/or its
affiliated companies and, accordingly, the Company may obtain injunctive and



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 8

 

other equitable relief for any breach or threatened breach of such paragraphs,
in addition to any other remedies available to the Company.

(i) Survival; Modification of Terms. The obligations set forth under paragraphs
9(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 9(a) (but not under any other provision of this
Agreement) shall cease if you terminate your employment for Good Reason or the
Company terminates your employment without Cause and you notify the Company in
writing that you have elected to waive your right to receive, or to continue to
receive, termination payments and benefits under paragraphs 10(d)(i) through
(iv). You and the Company agree that the restrictions and remedies contained in
paragraphs 9(a) through (h) are reasonable and that it is your intention and the
intention of the Company that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable.

10. Termination.

(a) Termination for Cause. The Company may, at its option, terminate your
employment under this Agreement for Cause and thereafter shall have no
obligations under this Agreement, including, without limitation, any obligation
to pay Annual Salary or Annual Incentive or provide benefits. “Cause” shall mean
exclusively: (i) embezzlement, fraud or other conduct that would constitute a
felony (other than traffic-related citations); (ii) willful unauthorized
disclosure of Confidential Information; (iii) your material breach of this
Agreement; (iv) your gross misconduct or gross neglect in the performance of
your duties hereunder; (v) your willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other material reasonably known
to be relevant to such an investigation, or the willful inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or (vi) your willful and material violation of the Company’s written conduct
policies, including but not limited to the Company’s Employment Handbook and
Ethics Code. The Company will give you written notice prior to terminating your
employment pursuant to (iii), (iv), (v), or (vi), of this paragraph 10(a),
setting forth the nature of any alleged failure, breach or refusal in reasonable
detail and the conduct required to cure. Except for a failure, breach or refusal
which, by its nature, cannot reasonably be expected to be cured, you shall have
twenty (20) business days from the giving of such notice within which to cure
any failure, breach or refusal under (iii), (iv), (v), or (vi) of this



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 9

 

paragraph 10(a); provided, however, that, if the Company reasonably expects
irreparable injury from a delay of twenty (20) business days, the Company may
give you notice of such shorter period within which to cure as is reasonable
under the circumstances.

(b) Good Reason Termination. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to the
Company. Good Reason shall mean without your consent (other than in connection
with the termination or suspension of your employment or duties for Cause or in
connection with your Permanent Disability) exclusively: (i) a material
diminution in your authority, duties, or responsibilities; (ii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom you are required to report; (iii) a change in reporting structure that you
report to someone else other than the Chief Executive Officer or Executive Vice
President and Chief Financial Officer of the Company or similar positions then
in effect; (iv) a material diminution in the budget over which you retain
authority (except for good faith budget adjustments necessitated by the
legitimate business needs of the Company); (v) a material change in geographic
location at which you must perform services under this Agreement from the
Company’s offices at which you were principally employed; or (vi) any other
action or inaction that constitutes a material breach by the Company of the
terms of the Agreement. A termination of your employment shall not be deemed to
be for Good Reason unless (1) you provide notice to the Company of the existence
of the event or condition constituting the basis for your Good Reason
termination within thirty (30) days after such event or condition initially
occurs or exists, (2) the Company fails to cure such event or condition within
thirty (30) days after receiving such notice, and (3) your termination of
employment occurs not later than ninety (90) days after such event or condition
initially occurs or exists.

(c) Termination Without Cause. The Company may terminate your employment under
this Agreement without Cause at any time during the Term by written notice to
you.

(d) Termination Payments/Benefits. In the event that your employment terminates
under paragraph 10(b) or (c), you shall thereafter receive the following, less
applicable deductions and withholding taxes:

 

  (i) A lump sum payment equal to your Annual Salary, as in effect on the date
on which your employment terminates, calculated through the end of the Term.
Such payment shall be made within thirty (30) days after the termination of your
employment;

 

  (ii)

A lump sum payment equal to your Annual Incentive that would have been payable
for the calendar year of your termination under the Annual Incentive Plan if you
had remained employed for the entire year, based on actual performance during
the entire year and without regard to any discretionary adjustments that have
the effect of reducing the amount of



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 10

 

 

your Annual Incentive (other than discretionary adjustments applicable to all
similarly situated executives in the plan who did not terminate employment),
pro-rated for the portion of the year through the date of termination. Such
payment shall be made at the same time that payments are made to other
participants in the Annual Incentive Plan for that year and shall be in lieu of
any Annual Incentive that you would have otherwise been entitled to receive
under the terms of the Annual Incentive Plan for the year of termination;

 

  (iii) A lump sum payment equal to your target Annual Incentive in effect on
the date on which your employment terminates, multiplied by the remaining number
of years and fractions thereof in the Term (with each full and partial month
counting as one-twelfth (l/12th) of a year). Such payment shall be made within
thirty (30) days after the termination of your employment;

 

  (iv) Medical and dental insurance coverage provided under COBRA (or early
retiree medical if eligible for such coverage and elected) at no cost to you
(except as hereafter described) pursuant to the plans then covering the
employees of the Company (until the end of the Term or, if earlier, the date on
which you become eligible for medical and dental coverage from a third party,
which period of coverage shall run concurrently with the period of continuation
coverage under Section 4980B of the Code); provided, that, during the period
that the Company provides you with this coverage, an amount equal to the
applicable COBRA premiums (or such other amounts as may be required by law) will
be included in your income for tax purposes to the extent required by law and
the Company may withhold taxes from your compensation for this purpose; and
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA, if applicable, at your own expense for the
balance, if any, of the period required by law; and

 

  (v) The Company shall take all steps reasonably necessary to continue the life
insurance coverage pursuant to the policy then covering the employees of the
Company (and if the policy cannot be continued in its then-current form, the
Company shall exercise any required conversion features to continue the policy)
in the amount then furnished to the Company employees, at no cost to you, until
the end of the Term. The amount of such coverage will be reduced by the amount
of life insurance coverage furnished to you at no cost by a third party
employer.

Notwithstanding the foregoing, in the event your employment is terminated
pursuant to paragraphs 10(b) or (c) with less than one (1) year remaining in the
Term, then for purposes of determining the payments and benefits described in



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 11

 

paragraphs 10(d)(i), (iii), (iv), and (v), the Term shall be deemed to have one
(1) year remaining at the time of your termination of employment. You understand
and agree that notice given by the Company in accordance with paragraph 1 that
it does not intend to continue to employ you beyond the expiration of the Term
does not constitute termination pursuant to paragraph 10(c).

(e) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 10(d) with respect to
medical and dental benefits and life insurance), participation in all the
Company benefit plans and programs will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs.

(f) Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or any of its affiliated companies and all board seats or other
positions in other entities you held on behalf of the Company. If, for any
reason, this paragraph 10(f) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of the Company, any
documents or instruments which the Company may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of the Company to execute any such
documents or instruments as your attorney-in-fact.

11. Severance Contingent On Release, Waiver and Non-Compete Agreement. If,
pursuant to paragraph 1, the Company gives proper notice that it does not intend
to employ you beyond the expiration of the Term, and your employment hereunder
ends as a result, if you execute and do not later revoke or materially violate
the Release, Waiver and Non-Compete Agreement in a form materially similar to
the document attached hereto as Exhibit A, you will be entitled to the benefits
described in paragraphs 10(d)(i) – (v); provided, however, that for purposes of
determining the payments and benefits described in paragraphs 10(d)(i), (iii),
(iv), and (v), the Term shall be deemed to have six (6) months remaining at the
time of your termination of employment. The Release, Waiver and Non-Compete
Agreement must be executed by you and become effective and irrevocable in
accordance with its terms no later than the thirtieth (30th) day following
termination of your employment (the “Release Date”), or such longer period as
required by law. Payment of the benefits described in paragraphs 10(d)(i) and
(ii) shall be made within thirty (30) days after the Release Date, but in no
event later than March 15 of the calendar year immediately following the
calendar year in which your employment terminates.

12. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify. Amounts



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 12

 

that are vested benefits or that you are otherwise entitled to receive under any
plan, policy, practice or program of or any contract or agreement with the
Company or its affiliates at or subsequent to the date of termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

13. Company’s Policies. You agree that, during your employment hereunder, you
will comply in all material respects with all of the Company’s written policies,
including, but not limited to, the Company’s Employee Handbook and Ethics Code.

14. Indemnification; D&O Liability Insurance. If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company or any of its affiliated companies, or were
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold you harmless to the fullest
extent permitted or authorized by the Company’s Articles of Incorporation or
Code of Regulations or, if greater, by the laws of the State of Ohio, against
all costs, expenses, liabilities and losses you incur in connection therewith.
Such indemnification shall continue even if you have ceased to be an officer,
director, employee or agent of the Company or any of its affiliated companies,
and shall inure to the benefit of your heirs, executors and administrators. The
Company shall reimburse you for all costs and expenses you incur in connection
with any Proceeding within 20 business days after receipt by the Company of a
written requests for such reimbursement and appropriate documentation associated
with such expenses. In addition, the Company agrees to maintain a director’s and
officer’s liability insurance policy or policies covering you at a level and on
terms and conditions commensurate to the coverage the Company provides other
similarly situated executives of the Company.

15. Notices. All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
any other person you designate in writing, and, if to the Company, to the
address shown on this Agreement (or any other address designated in writing by
the Company), with a copy, to the attention of the Company’s Chief Legal
Officer. Any notice given by mail shall be deemed to have been given three days
following such mailing.

16. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you, without the prior written consent of the
Company, otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by your legal
representatives. This Agreement shall inure to the benefit of and be binding
upon



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 13

 

the Company and its successors and assigns. Except as provided in the
immediately following sentence, this Agreement shall not be assignable by the
Company without your prior written consent. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. “Company” means the Company as defined in
this Agreement and any successor to its business and/or assets as described
above that assumes and agrees to perform this Agreement by operation of law or
otherwise.

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio.

18. No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on the Company or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

19. Entire Understanding. Except where specifically stated otherwise herein,
this Agreement contains the entire understanding of the parties hereto relating
to the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties.

20. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

21. Supersedes Prior Agreements. With respect to the period covered by the Term,
this Agreement supersedes and cancels all prior agreements relating to your
employment by the Company or any of its affiliated companies, including, but not
limited to, the employment agreement between you and The E. W. Scripps Company
dated July 7, 2005, which was assumed by the Company.

22. Deductions and Withholdings. All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law and any property (including shares of the
Company’s Class A Common Stock), benefits and perquisites provided to you under
this Agreement shall be taxable to you as may be required under applicable law.



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 14

 

23. Compliance with Section 409A of the Code.

(a) Section 409A of the Internal Revenue Code (“Section 409A”) imposes payment
restrictions on “separation pay” (i.e., payments owed to you upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to you, including immediate taxation, interest and a 20%
penalty tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise complies with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A of the Code, to the maximum extent possible. If
neither of these exceptions applies, then notwithstanding any provision in this
Agreement to the contrary:

 

  (i) All amounts that would otherwise be paid or provided during the first six
months following the date of termination shall instead be accumulated through
and paid or provided (together with interest on any delayed payment at the
applicable federal rate under the Internal Revenue Code), on the first business
day following the six-month anniversary of your termination of employment.

 

  (ii) Any expense eligible for reimbursement must be incurred, or any
entitlement to a benefit must be used, during the Term (or the applicable
expense reimbursement or benefit continuation period provided in this
Agreement). The amount of the reimbursable expense or benefit to which you are
entitled during a calendar year will not affect the amount to be provided in any
other calendar year, and your right to receive the reimbursement or benefit is
not subject to liquidation or exchange for another benefit. Provided the
requisite documentation is submitted, the Company will reimburse the eligible
expenses on or before the last day of the calendar year following the calendar
year in which the expense was incurred.

(b) For purposes of this Agreement, “termination of employment” or words or
phrases to that effect shall mean a “separation from service” within the meaning
of Section 409A.

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of the Company; after this Agreement has been executed by the Company
and a fully-executed copy returned to you, it shall constitute a binding
agreement between us.



--------------------------------------------------------------------------------

Mr. Mark S. Hale

July 29, 2008

Page 15

 

Sincerely yours,

 

SCRIPPS NETWORKS INTERACTIVE, INC. /s/ Kenneth W. Lowe Kenneth W. Lowe Chairman,
President and Chief Executive Officer

 

ACCEPTED AND AGREED: /s/ Mark S. Hale Mark S. Hale

Dated: 7/31/2008



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE, WAIVER AND NON-COMPETE AGREEMENT

This Release, Waiver and Non-Compete Agreement (the “Agreement”) is entered by
and between                      (the “Executive”) and Scripps Networks
Interactive, Inc. (the “Company”).

WITNESSETH:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated                      (the “Employment Agreement”);

WHEREAS, paragraph 11 of the Employment Agreement specifically provides that the
Executive is required to sign this Agreement to receive the payment of certain
severance benefits under the that paragraph following termination of employment;

WHEREAS, the Company and Executive desire to enter into this Agreement to give
effect to the foregoing, and to agree on and/or reaffirm certain rights,
obligations and understandings that shall survive the Employment Agreement; and

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Employment Agreement and other valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:

1. Reference and Definitions. The Employment Agreement shall be incorporated
herein for reference, but only to the extent specifically called for hereunder.
The capitalized terms contained in this Agreement shall, to the extent they are
the same as those used in the Employment Agreement, shall carry the same meaning
as in the Employment Agreement.

2. Severance and Other Benefits. In consideration for Executive executing and
not revoking or materially violating this Agreement and for his/her compliance
with its terms and those certain Covenants that shall survive the Employment
Agreement specified in paragraph 5 below, the Company shall provide the payments
and benefits described in paragraph 11 of the Agreement (the “Severance
Benefits”) at the times set forth in the Agreement.

3. General Release and Waiver of Claims. In exchange for and in consideration of
the Severance Benefits, Executive, on behalf of himself/herself and his/her
successors, assigns, heirs, executors, and administrators, hereby releases and
forever discharges the Company and its parents, affiliates, associated entities,
representatives, successors and assigns, and their officers, directors,
shareholders, agents and employees from all liability, claims and demands,
actions and causes of action, damages, costs, payments and expenses of every
kind, nature or description arising out of his/her employment relationship with
the Company, or the ending of his/her employment on             , 20    . These
claims, demands, actions or causes of action include, but are not limited to,
actions sounding in contract, tort, discrimination of any kind, and causes of
action or claims arising under federal, state, or local laws, including, but not

 

1



--------------------------------------------------------------------------------

limited to, claims under Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act of 1990, the
Americans With Disabilities Act, and any similar state or local laws. Executive
further agrees that Executive will neither seek nor accept any further benefit
or consideration from any source whatsoever in respect to any claims which
Executive has asserted or could have asserted against the Company. Executive
represents to his/her knowledge neither Executive nor any person or entity
acting on Executive’s behalf or with Executive’s authority has asserted with any
federal, state, or local judicial or administrative body any claim of any kind
based on or arising out of any aspect of Executive’s employment with the Company
or the ending of that employment. If Executive, or any person or entity
representing Executive, or any federal, state, or local agency, asserts any such
claim, this Release and Waiver Agreement will act as a total and complete bar to
recovery of any judgment, award, damages, or remedy of any kind.

4. No Admission of Liability. It is understood and agreed that this Agreement is
a compromise of any alleged claims and that the making of this offer, the
entering into of this Agreement, and the benefits paid to Executive are not to
be construed as an admission of liability on the part of the Company, and that
all liability is expressly denied by the Company.

5. Non-Compete. In exchange for and in consideration of the Severance Benefits,
Executive agrees that, for the twelve (12) months following the effective date
hereof, he/she shall not directly or indirectly engage in or participate as an
owner, partner, stockholder, officer, employee, director, agent of or consultant
for any business competitive with any business of the Company, without the prior
written consent of the Company; provided , however , that this provision shall
not prevent Executive from investing as a less-than-one-percent (1%) stockholder
in the securities of any company listed on a national securities exchange or
quoted on an automated quotation system.

6. SURVIVING COVENANTS. EXECUTIVE AND THE COMPANY HEREBY ACKNOWLEDGE AND AFFIRM,
TO THE EXTENT APPLICABLE, THEIR RESPECTIVE CONTINUING OBLIGATIONS WITH RESPECT
TO THOSE CERTAIN COVENANTS CONTAINED IN THE EMPLOYMENT AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE, SPECIFICALLY: SECTION 9(B) CONFIDENTIAL
INFORMATION; SECTION 9(C) NO SOLICITATION OR INTERFERENCE; SECTION 9(E)
LITIGATION; AND SECTION 9(G) NON-DISPARAGEMENT.

7. Return of Property. Executive agrees to return, as soon as practicable and no
later than three (3) business days after his/her execution hereof, any and all
property, including duplicates or copies thereof, belonging to the Company,
including, but not limited to: keys, security cards, documents, equipment,
supplies, customer lists, customer information, and confidential information.

8. Business Expense Reports and Reconciliation of Company Charge Card Expenses.
Executive agrees that the Severance Benefits shall not be paid until Executive
submits all required business expense reports, if any, and pays for any and all
non-

 

2



--------------------------------------------------------------------------------

business charges on the Company’s charge card or otherwise for which he/she is
personally responsible, within thirty (30) days following termination of
employment with the Company.

9. Severability/Waivers. Executive agrees that if any provision of this
Agreement shall be held invalid or unenforceable, that such provision shall be
modified to the extent necessary to comply with the law, or if necessary
stricken, but the parties agree that the remainder of this Agreement shall
nevertheless remain in full force and effect. No waiver of any term or condition
of this Agreement or any part thereof shall be deemed a waiver of any other
terms or conditions of this Agreement or of any later breach of this Agreement.

10. Confidentiality. The terms of this Agreement shall remain confidential, and
neither Executive nor the Company will publish or publicize the terms of this
Agreement in any manner, unless specifically required to do so by valid law or
regulatory requirement, which, in such case, the disclosing party shall provide
the other party reasonable advance notice. Executive shall not discuss or reveal
the terms of this Agreement to any persons other than his/her immediate family,
personal attorney, and financial advisors.

11. Binding Agreement. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall inure
to the benefit of, and shall be binding upon, Executive and his/her heirs,
personal representatives and successors and assigns. Except to the extent
specifically provided for in paragraphs 1, 2 and 5 above, upon its execution,
this Agreement shall supersede and render null and void any and all previous
agreements, arrangements, or understandings between you and the Company
pertaining to Executive’s employment with the Company, including, but not
limited to the Employment Agreement.

12. Notices. Notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when sent by certified mail, postage
prepaid, addressed to the intended recipient at the address set forth below, or
at such other address as such intended recipient hereafter may have designated
most recently to the other party hereto with specific reference to this Section.

 

If to the Company:

  

Scripps Networks Interactive, Inc.

28th Floor

312 Walnut Street

Cincinnati, Ohio 45202

Attn: Jennifer Weber, Senior Vice President, Human Resources

A.B. Cruz III, Executive Vice President, Chief Legal Officer & Corporate
Secretary

If to Executive:

  

 

3



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the laws of the State of Ohio. The Parties agree that any
conflict of law rule that might require reference to the laws of some
jurisdiction other than Ohio shall be disregarded. Each Party hereby agrees for
itself and its properties that the courts sitting in Hamilton County, Ohio shall
have sole and exclusive jurisdiction and venue over any matter arising out of or
relating to this Agreement, or from the relationship of the Parties, or from the
Executive’s employment with the Company, or from the termination of the
Executive’s employment with the Company, whether arising from contract, tort,
statute, or otherwise, and hereby submits itself and its property to the venue
and jurisdiction of such courts.

14. Revocation Period. Executive agrees that Executive has read this Agreement
and is hereby advised and fully understands his/her right to discuss all aspects
of this Agreement with Executive’s attorney prior to signing this Agreement.
Executive has carefully read and fully understands all of the provisions of this
Agreement. Executive acknowledges that he/she has been given at least twenty-one
(21) days to discuss, review, and consider all of the terms, conditions, and
covenants of this Agreement. Executive understands that this Agreement does not
become effective or enforceable until seven (7) days after it has been executed
by Executive. During the seven-day period following its execution, Executive may
revoke this Agreement in its entirety by providing written revocation to the
Company by notice to the Company pursuant to paragraph 12, in which case this
Agreement shall be on no further legal force or effect.

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
date(s) specified below.

 

EXECUTIVE     SCRIPPS NETWORKS INTERACTIVE, INC. Name:         By:       (please
print)       Signature:         Its:     Date:         Date:     Witness’s Name:
         

Witness’s

Signature:

         

Date:

         

 

4



--------------------------------------------------------------------------------

July 7, 2005

Mr. Mark S. Hale

Insert address

Dear Mark:

The purpose of this letter is simply to provide you with a summary of some of
the key terms of your employment as Vice President of Technology Operations for
The E.W. Scripps Company, which became effective as of May 20, 2005.

 

  •  

While you now have company-wide responsibilities, you will maintain your current
Scripps Networks responsibilities, including a direct reporting relationship to
the President of Scripps Networks.

 

  •  

We will recommend to the board of directors that you be elected an officer of
the corporation.

 

  •  

Your annual base pay will be increased to $375,000. Your annual target bonus
opportunity for will remain at 40%.

 

  •  

You will continue to be eligible to participate in the company’s long term
incentive plan under which you may receive periodic grants of stock options
and/or restricted stock shares. We will recommend to the compensation committee
that you be awarded a grant of options at the next board meeting in July in
recognition of your new responsibilities.

 

  •  

As a corporate vice president, you will eligible for a luncheon club membership,
personal financial planning assistance at the level of $7,500 per year, and
executive physical examinations. Further, we will recommend to the compensation
committee that you be included for coverage under the Scripps Senior Executive
Change in Control Plan with a multiple of 1.5 as is currently defined in the
plan document.

 

  •  

You will continue to be entitled to participate in all group benefit plans
offered to similarly situated executives of the company including, but not
limited to, health, life, disability and retirement plans.



--------------------------------------------------------------------------------

Mr. Mark S. Hale

Page 2

July 7, 2005

Mark, I think I have covered the essentials. I remind you that this letter does
not represent a contract for continued employment and that you are employed
strictly on an “at will” basis as defined under Ohio state law. In addition,
please remember that compensation and benefit plans are subject to change at the
company’s discretion and participants may be affected accordingly.

Finally, for the company, I extend to you and your family a warm welcome. It’s
great to have you on the team.

 

Sincerely yours,   

Joseph G. NeCastro

Senior Vice President & Chief Financial Officer

ACKNOWLEDGED & ACCEPTED:   

Mark S. Hale